Citation Nr: 0100608	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for pruritus with 
post inflammatory hypopigmentation and hyperpigmentation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The record reflects that on a VA Form 9 dated October 14, 
1999, the veteran requested a travel Board hearing.  On 
another document dated October 14, 1999, the veteran 
requested a hearing before a hearing officer at the RO.  
Although he was subsequently provided the requested hearing 
before a hearing officer, he has not been scheduled for a 
travel Board hearing.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The veteran should be scheduled for a 
travel Board hearing in accordance with 
the docket number of his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




